                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
                                                              DOC #:
 UNITED STATES OF AMERICA,                                    DATE FILED: 5/19/2021

                       -v-                                        20-cr-654 (MKV)

 RAMON HALL,                                                           ORDER

                             Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       IT IS HEREBY ORDERED THAT, in advance of appearing at the courthouse this Friday,

May 21, 2021, the parties shall consult and comply with Chief Judge Swain’s Standing Order

dated May 18, 2021 [21-mc-164, ECF #8] and guidance available on the S.D.N.Y. website

regarding the current restrictions and precautions that are in place for in-person appearances as a

result of the COVID-19 pandemic.

SO ORDERED.
                                                     _________________________________
Date: May 19, 2021                                   MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
